Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Invention II in the reply filed on 05/18/2022 is acknowledge. The traversal is on the ground(s) that the Inventions are not independent and distinct. This is not found persuasive because the restriction stated the process as claimed can be used to make a materially different product and the search requires a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/25/2019, 04/21/2020, 09/24/2020, 01/26/2021 and 12/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103(AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No.: US 20110148252 A1 (hereinafter Li et al.) in view of Kub et al. Pub. No.: US 20030199105 A1 (hereinafter Kub et al.).

Regarding claim 10, Li et al. discloses a micro-electrical-mechanical system (MEMS) guided wave device (fig.1: 10, para. [0053]) comprising: 
a segmented single crystal piezoelectric layer (12); 
a plurality of electrodes (16, 14, para. [0053]) arranged in or on the segmented single crystal piezoelectric layer (12) and configured for transduction of a lateral acoustic wave having a wavelength λ (fig.2: finger width 48, paras. [0055], [0057]) in the segmented single crystal piezoelectric layer (12), 
wherein the plurality of electrodes (16, 14) comprises a segmented layer of first electrodes (16); and 
wherein segments of the segmented single crystal piezoelectric layer (12) are substantially registered with segments of the segmented layer of first electrodes (16).
Li et al. fails to disclose at least one guided wave confinement structure arranged proximate to the segmented single crystal piezoelectric layer and configured to confine the lateral acoustic wave in the segmented single crystal piezoelectric layer.
Kub et al. discloses at least one guided wave confinement structure (fig.3: 301, paras. [0032], [0036]) arranged proximate to the segmented single crystal piezoelectric layer (305, para. [0033]) and configured to confine the lateral acoustic wave in the segmented single crystal piezoelectric layer (305).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “at least one guided wave confinement structure” as taught by Kub et al. for the purpose of making high frequency thin film transducer resonators using single-crystal piezoelectric material (para. [0078] of Kub et al.).
Regarding claim 11, Li et al. discloses the MEMS guided wave device of claim 10, wherein the plurality of electrodes (16, 14) further comprises a substantially continuous layer of a second electrode (14, para. [0054]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No.: US 20110148252 A1 (hereinafter Li et al.) in view of Kub et al. Pub. No.: US 20030199105 A1 (hereinafter Kub et al.) and further in view of Bhattacharjee Patent No.: US 7619347 B1 hereinafter Bhattacharjee.
Regarding claim 12, Li et al. discloses the MEMS guided wave device of claim 10, comprising gaps (figs.1, 2: spacing 50, paras. [0055], [0056]) between segments of the segmented layer of first electrodes (fig.1: 16).
Li et al. fails to disclose wherein the gaps are at least partially filled with a slow wave propagation material.
Bhattacharjee discloses wherein the gaps (fig.3: gaps between each electrode 16) are at least partially filled with a slow wave propagation material (Fig.4: 18, Col.4, lines 4-12 indicate the dielectric layer 18 may be silicon dioxide SiO2).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. and Kub et al. to include “wherein the gaps are at least partially filled with a slow wave propagation material” as taught by Bhattacharjee for the purpose of manufacturing efficiently an effective boundary wave device (Col.1, lines 60-67 of Bhattacharjee).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No.: US 20110148252 A1 (hereinafter Li et al.) in view of Kub et al. Pub. No.: US 20030199105 A1 (hereinafter Kub et al.).
Regarding claim 13, Li et al. discloses the segmented layer of first electrodes (fig.1: 16).
Li et al. fails to disclose at least one slow wave propagation material layer between (i) the segmented layer of first electrodes and (ii) the at least one guided wave confinement structure.
Kub et al. discloses the MEMS guided wave device of claim 10, further comprising at least one slow wave propagation material layer (fig.3: low acoustic impedance material layers 304, para. [0032]) between (i) the segmented layer of first electrodes (306) and (ii) the at least one guided wave confinement structure (301).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “at least one slow wave propagation material layer between (i) the segmented layer of first electrodes and (ii) the at least one guided wave confinement structure” as taught by Kub et al. for the purpose of making high frequency thin film transducer resonators using single-crystal piezoelectric material (para. [0078] of Kub et al.).
Regarding claim 14, Li et al. fails to disclose wherein the at least one guided wave confinement structure comprises a Bragg mirror.
Kub et al. discloses the MEMS guided wave device of claim 10, wherein the at least one guided wave confinement structure comprises a Bragg mirror (fig.3, 301, paras. [0032], [0036]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “the at least one guided wave confinement structure comprises a Bragg mirror” as taught by Kub et al. for the purpose of making high frequency thin film transducer resonators using single-crystal piezoelectric material (para. [0078] of Kub et al.).

Regarding claim 15, Li et al. fails to disclose wherein the at least one guided wave confinement structure comprises a fast wave propagation layer.
Kub et al. discloses the MEMS guided wave device of claim 10, wherein the at least one guided wave confinement structure (301) comprises a fast wave propagation layer (fig.3: high acoustic impedance material layers 303, para. [0032]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “the at least one guided wave confinement structure comprises a fast wave propagation layer” as taught by Kub et al. for the purpose of making high frequency thin film transducer resonators using single-crystal piezoelectric material (para. [0078] of Kub et al.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No.: US 20110148252 A1 (hereinafter Li et al.) in view of Kub et al. Pub. No.: US 20030199105 A1 (hereinafter Kub et al.) and further in view of Ruile et al. Pub. No.: US 20080266024 A1 (hereinafter Ruile et al.).
Regarding claim 16, Li et al. discloses the plurality of electrodes (fig.1: 16, 14, para. [0053]), the segmented single crystal piezoelectric layer (12).
Li et al. fails to disclose wherein: the at least one guided wave confinement structure comprises a first guided wave confinement structure and a second guided wave confinement structure; 
gaps between segments of the segmented layer of first electrodes, and gaps between segments of the segmented single crystal piezoelectric layer, are filled with a slow wave propagation material; and 
the plurality of electrodes, the segmented single crystal piezoelectric layer, and the slow wave propagation material are arranged between the first guided wave confinement structure and the second guided wave confinement structure.
Kub et al. discloses the MEMS guided wave device of claim 10, wherein: 
the at least one guided wave confinement structure (fig.3: 301, paras. [0032], [0036]) comprises a first guided wave confinement structure (303, 304 i.e. upper layer of 301) and a second guided wave confinement structure (303, 304 i.e. lower layer of 301); and 
the plurality of electrodes (306), the segmented single crystal piezoelectric layer (305), and the slow wave propagation material (303).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “the at least one guided wave confinement structure comprises a first guided wave confinement structure” as taught by Kub et al. for the purpose of making high frequency thin film transducer resonators using single-crystal piezoelectric material (para. [0078] of Kub et al.).
Ruile et al. discloses the MEMS guided wave device of claim 10 (e.g. see figs.1, 4), wherein: 
gaps (e.g. gaps or spacing between each electrode 32) between segments of the segmented layer of first electrodes (figs.1, 4: 32), and gaps between segments of the segmented single crystal piezoelectric layer (gaps or spacing between each electrode 31), are filled with a slow wave propagation material (2); and 
the plurality of electrodes (figs.1: 32), the segmented single crystal piezoelectric layer (31), and the slow wave propagation material (dielectric layer 2 has a low acoustic impedance, paras. [0003], [0062]) are arranged between the first guided wave confinement structure (1) and the second guided wave confinement structure (fig.4: adjustment layer 51, paras. [0070], [0061]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “arranged between the second guided wave confinement structure” as taught by Ruile et al. for the purpose of electrically insulating a component working with guided acoustic waves (para. [0070] of Ruile et al.).
10.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. Pub. No.: US 20110148252 A1 (hereinafter Li et al.) in view of Kub et al. Pub. No.: US 20030199105 A1 (hereinafter Kub et al.).
Regarding claim 17, Li et al. fails to disclose wherein each of the first guided wave confinement structure and the second guided wave confinement structure comprises a Bragg mirror.
Kub et al. discloses the MEMS guided wave device of claim 16, wherein each of the first guided wave confinement structure (303, 304 i.e. upper layer of 301) and the second guided wave confinement structure (303, 304 i.e. lower layer of 301) comprises a Bragg mirror (fig. 3: an acoustic Bragg reflector 301, paras. [0030]- [0032], [0036]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “a Bragg mirror” as taught by Kub et al. for the purpose of making high frequency thin film transducer resonators using single-crystal piezoelectric material (para. [0078] of Kub et al.).
Regarding claim 18, Li et al. fails to disclose wherein each of the first guided wave confinement structure and the second guided wave confinement structure comprises a fast wave propagation layer.
Kub et al. discloses the MEMS guided wave device of claim 16, wherein each of the first guided wave confinement structure (303, 304 i.e. upper layer of 301) and the second guided wave confinement structure (303, 304 i.e. lower layer of 301) comprises a fast wave propagation layer (fig.3: high acoustic impedance material layers 303, para. [0032]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “a fast wave propagation layer” as taught by Kub et al. for the purpose of making high frequency thin film transducer resonators using single-crystal piezoelectric material (para. [0078] of Kub et al.).
Regarding claim 19, Li et al. fails to disclose wherein one of the first guided wave confinement structure or the second guided wave confinement structure comprises a Bragg mirror, and the other of the first guided wave confinement structure or the second guided wave confinement structure comprises a fast wave propagation layer.
Kub et al. discloses the MEMS guided wave device of claim 16, wherein one of the first guided wave confinement structure (303, 304 i.e. upper layer of 301) or the second guided wave confinement structure comprises a Bragg mirror (fig. 3: an acoustic Bragg reflector 301, paras. [0030]- [0032], [0036]), and the other of the first guided wave confinement structure or the second guided wave confinement structure (303, 304 i.e. lower layer of 301) comprises a fast wave propagation layer (fig.3: high acoustic impedance material layers 303, para. [0032]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “a Bragg mirror, and a fast wave propagation layer” as taught by Kub et al. for the purpose of making high frequency thin film transducer resonators using single-crystal piezoelectric material (para. [0078] of Kub et al.).
Regarding claim 20, Li et al. discloses the segmented layer of first electrodes (fig.1: 16).
Li et al. fails to disclose at least one slow wave propagation material layer between (i) the segmented layer of first electrodes and (ii) at least one of the first guided wave confinement structure or the second guided wave confinement structure.
Kub et al. discloses the MEMS guided wave device of claim 16, further comprising at least one slow wave propagation material layer (fig.3: low acoustic impedance material layer 303, para. [0032]) between (i) the segmented layer of first electrodes (306) and (ii) at least one of the first guided wave confinement structure (303, 304 of upper layer 301) or the second guided wave confinement structure (303, 304 i.e. lower layer of 301).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the device of Li et al. to include “at least one slow wave propagation material layer and (ii) at least one of the first guided wave confinement structure” as taught by Kub et al. for the purpose of making high frequency thin film transducer resonators using single-crystal piezoelectric material (para. [0078] of Kub et al.).





Examiner's Note:
11.	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
13.	The prior art made of record (see attached PTO-892, E-F) and not relied upon is considered pertinent to applicant's disclosure.
KIMURA et al. Pub. No.: US 20140152146 teaches fast wave propagation material layer 3g, slow wave propagation layer 3f and piezoelectric layer 4 and Bragg reflector 6,7 as shown in figs. 1A, 1B.

CONTACT INFORMATION
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/11/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837